              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRYAN D. KOCH, executor of the                   CIVIL ACTION
estate of Rhea Lynn Koch, deceased, and
BRYAN D. KOCH, in his own right,
             Plaintiffs,

v.                                              No. 19-4697

PROGRESSIVE DIRECT INS. CO.,
       Defendant.

                                   ORDER

      AND NOW, this Jll~ay of January 2020, upon consideration of Plaintiffs'

Motion to Remand Pursuant to 28 U.S.C. § 1447(e) (ECF No. 6) and Defendant's

Response thereto (ECF No. 8), it is hereby ORDERED that Plaintiffs' Motion to

Remand (ECF No. 6) is GRANTED. This matter is hereby REMANDED to the

Court of Common Pleas of Berks County.



                                                BY THE COURT:
